Citation Nr: 0701399	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  04-20 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel

INTRODUCTION

The veteran had active service from November 1966 until 
November 1969.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana.

In November 2004, a hearing was held at the RO before an 
Appeals Team Specialist.  A transcript of that hearing is of 
record.  In a communication dated in November 2004, the 
veteran withdrew his request for a Central Office hearing 
before a Veterans Law Judge.


FINDING OF FACT

The veteran fails to meet the percentage criteria for a total 
disability rating based on individual unemployability due to 
service-connected disabilities and the service-connected 
right eye disability does not preclude employment consistent 
with the veteran's education and occupational experience.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating 
based on individual unemployability (TDIU) due to service-
connected disabilities have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 
3.341, 4.15, 4.16, 4.18, 4.19 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a "service connection" claim, to 
include a disability rating claim.

In the present case, VA satisfied its duty to notify by means 
of April 2003, June 2004, February 2006, and March 2006 
letters from the agency of original jurisdiction (AOJ) to the 
veteran.  The letters informed the veteran of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  He was requested 
to submit any relevant evidence in his possession to VA.  The 
March 2006 communication also informed the veteran as to the 
law pertaining to disability rating and effective date as the 
Court required in Dingess/Hartman. 

Regarding the timing of complete notice, in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the Court held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial AOJ 
decision on a claim for VA benefits.  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although additional notice 
was provided to the veteran after the initial adjudication, 
the claim was thereafter readjudicated.  The content of the 
notice provided to the veteran fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
veteran been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal.



Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's VA medical records and employment information.  
As the veteran has not identified or submitted competent 
evidence that suggests his service-connected disability has 
render him unemployable, additional VA examination/opinion 
has not been obtained.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

Further, the claims file contains the veteran's statements in 
support of his appeal, to include testimony provided at a 
November 2004 hearing before an AOJ adjudicator.  The Board 
has carefully reviewed such statements and testimony and 
concludes that he has not identified further evidence not 
already of record for which he has not been afforded the 
opportunity to either submit or authorize VA to obtain.  

The veteran indicated in June 2004 that he was in receipt of 
Social Security Administration (SSA) benefits.  The Board 
notes that SSA records were requested on several occasions, 
including in January 2005 (after the veteran submitted a June 
2004 statement reporting a favorable decision by the SSA).  
The SSA records, to include medical records, were received 
and reviewed by the Board, but a favorable SSA decision was 
not among these records.  Even so, the veteran has not 
indicated that these benefits are based on disability and the 
Board finds that no additional action is required.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding 
that further development would serve no useful purpose and 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran).  Moreover, the 
veteran has not argued that these records are pertinent to 
the present appeal.  Therefore, the Board finds that the SSA 
records are not pertinent to the veteran's claim of 
entitlement to TDIU and, as such, there is no violation of 
the duty to assist by VA in this regard.  See Loving v. 
Nicholson, 19 Vet. App. 96 (2005).

Legal criteria and analysis

The veteran contends that he is entitled to a TDIU rating.  
The focus of a TDIU claim is on whether the service-connected 
conditions would render it impossible for the average person 
to follow a "substantially gainful occupation."  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In determining 
whether the veteran is entitled to a TDIU rating, neither 
non-service-connected disabilities nor advancing age may be 
considered.  38 C.F.R. §§ 4.16(a) and 4.19 (2006).  

A TDIU rating may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more service-
connected disabilities provided at least one disability is 
ratable at 40 percent or more and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.16(a).  A total disability rating may 
also be assigned pursuant to the procedures set forth in 38 
C.F.R. § 4.16(b) for veterans who are unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).  38 C.F.R. 
§ 4.16(b) (2006).

The veteran is service-connected for optic atrophy of his 
right eye (rated as 30 percent disabling).  This is his only 
service-connected disability.  Thus, the veteran fails to 
meet the percentage criteria for a TDIU.  38 C.F.R. § 
4.16(a).  However, a grant of TDIU would still be appropriate 
if the competent evidence otherwise demonstrates that the 
veteran is unable to secure or follow a substantially gainful 
occupation.

Pursuant to 38 C.F.R. § 4.16(b), however, when a claimant is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, but 
fails to meet the percentage requirements for eligibility for 
a total rating as set forth in 38 C.F.R. § 4.16(a), such case 
shall be submitted for extraschedular consideration in 
accordance with 38 C.F.R. § 3.321.  Accordingly, the Board 
has considered whether the veteran's claim for TDIU should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2006).

For a veteran to prevail on a claim for TDIU on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Here, the veteran's service-connected disability has not been 
shown to preclude employment consistent with his education 
and occupational experience.  The veteran has a high school 
diploma and has occupational experience as mechanic and 
occasional truck driver.  There is no indication that he lost 
this job for medical reasons.  In fact, at the November 2004 
hearing, the veteran testified that the company went out of 
business.  Further, upon VA examination in April 2003, the 
examiner, in the assessment portion of the report, indicated 
that the veteran has not work for the past 15 years because 
of his anxiety condition.  After a VA mental examination in 
May 2003, the examiner opined that the veteran has mild 
functional impairment and diagnosed him with social anxiety 
disorder and dysthymia.  The Board notes that the mental 
disabilities diagnosed at the May 2003 VA examination are not 
service connected.

The Board acknowledges the veteran's contention that he 
cannot work due to his service-connected disability, but the 
veteran's contention is at odds with the objective medical 
evidence of record that shows that the veteran has no 
exceptional or unusual factor associated with his service-
connected disability that renders the regular schedular 
standards impracticable.  The Board places less weight or 
probative value on the veteran's statements concerning the 
symptoms from his service-connected disability than it does 
on the objective medical reports.  Cf. Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Thus, to the extent the service-connected right eye 
disability causes occupational impairment, the Board finds 
that it is adequately compensated by the current schedular 
rating of 30 percent; it does not present such an exceptional 
or unusual disability picture as to warrant referral for 
consideration of a TDIU on an extraschedular basis.

For the reasons stated above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for a TDIU.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).


ORDER

Entitlement to a TDIU is denied.





____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


